*605MEMORANDUM **
Harish Singh appeals pro se from the district court’s order dismissing his habeas corpus petition for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Reviewing de novo, Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000), we affirm for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.